DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0331069 A1) in view of Lin et al. ("Development of an ultra-thin film comprised of a graphene membrane and carbon nanotube vein support." Nature communications 4.1 (2013): 1-7).
Regarding claim 3, Song teaches a preparation method of a graphene-graphene hybrid structure comprising a graphene-graphene hybrid structure formed by laminating a second graphene coated with a polymer layer on an upper surface of a first graphene (see Graphene Top Electrode @ ¶60; graphene is 2LG/EVA/PMMA/PDMS; second graphene is from G/EVA/PMMA, which is scooped, i.e. laminated, onto piece of copper with graphene),
Wherein the first graphene has a first surface and an opposite second surface (bottom surface and top surface),
The second graphene has a first surface and an opposite second surface (bottom surface and top surface), and 
The polymer layer has a first surface and an opposite second surface, and is coated on the second graphene on a surface of the second graphene (bottom surface and top surface, and is on top surface of second graphene),
The preparation method comprising the steps:
preparing the first graphene synthesized on a first copper foil surface (preparing second piece of copper with graphene; see e.g. ¶58);
preparing the second graphene coated with the polymer layer, wherein the second graphene is coated with a polymer by spin-coating and curing the polymer on the upper surface of a second graphene synthesized on a second copper foil surface (preparing first piece of copper with graphene by spin coating EVA and PMMA onto copper/graphene, forming Cu/G/EVA/PMMA, then etching away Cu to give G/EVA/PMMA; see e.g. ¶58); and
preparing the graphene-graphene hybrid structure by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene (floating graphene/EVA/PMMA film was scooped onto a second piece of copper with graphene, producing a two-layer graphene film; scooping and placing onto second graphene film can be broadly construed as lamination step).
Song is silent to a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, nor the requisite limitations in steps (A1)-(A3).
Lin teaches ultra-thin films comprised of a graphene membrane and carbon nanotube vein support (see Fig. 1). Graphene is grown on copper foil, like Song, and then CNTs are cross-stacked (which, as far as examiner can tell from applicant’s own specification, especially the description of Fig. 3, appears to be the same thing as “dry-drawing” or “dry-spinning” in the instant specification, there being no specific description; compare to Lin, Fig. S1 in Supplementary Information). Hence, the combination of references suggest that G/EVA/PMMA could be stacked on G-CNTs to give G-CNT-G/EVA/PMMA. Lin teaches that the CNTs decrease the resistance, and increases the mechanical strength and electrical conductivity (see p. 2, ¶¶1-2). Lin further notes that by stacking structures, composites such as graphene/CNT/graphene can be obtained (see Results: Fabrication of the CGF). Lin also suggests that these materials can be used as flexible transparent conductive films (p. 3). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to spin-coat graphene on Lin’s copper foil, in order to make a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, and thereby fulfill the remaining limitations in steps (A1)-(A3) in order to decrease the electrical resistance and/or increase the mechanical strength.
Song does not teach the first graphene synthesized on the copper foil surface is prepared by the claimed method. Instead, Song only teaches the first graphene synthesized on the copper foil surface is prepared by LPCVD (see ¶58).
Lin teaches graphene synthesized on a copper foil surface is prepared by a method (see Methods: Fabrication of CGFs)comprising:
A step of putting a copper foil of high purity in a furnace at 1000 ºC in a hydrogen atmosphere (Alfa Aesar item 13382, which, while currently discontinued is 99.8% Cu, and thus high purity; see NPL provided with this office action),
A step of reacting the copper foil with methane in the furnace (graphene is grown with flow of 2 sccm hydrogen and 35 sccm methane at 500 mTorr, 1,000 ºC, 20 min),
A step of cooling the furnace to room temperature to prepare the graphene synthesized on the surface of the copper foil (not explicitly described, but because the SACNT films are drawn over the graphene by a person; see Fig. S1a, it is inferred that the furnace was cooled to room temperature to remove the sample and draw the CNT film over the graphene).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Lin’s method to make graphene, instead of Song’s nondescript method, as Lin teaches a method of making graphene via LPCVD.

Modified Song teaches or suggests that the step (A1) comprises:
dry-spinning the carbon nanotube in the form of a film on the upper surface of the first graphene synthesized on the first copper foil surface (see Lin, Methods: Fabrications of CGFs and Fig. S1; drawing of SACNT film appears to be dry-spinning; see instant specification, Fig. 3);
bonding the carbon nanotube to the upper surface of the first graphene by spraying alcohol onto the first graphene from which the carbon nanotube is spun (see Results: Fabrication of the CGF; alcohol treatment is used to make CNT stick to graphene); and
preparing the first coated graphene with the carbon nanotube coated on the upper surface by drying the alcohol (alcohol is dried; alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to dry the alcohol in order to remove residual solvent that could interfere with further use).

Modified Song further teaches or suggests that the step (A2) comprises:
spin-coating and curing the polymer on the upper surface of the second graphene synthesized on the second copper foil surface (spin-coating EVA, PMMA onto graphene; see ¶60);
removing the copper by adding the second graphene to a copper etchant solution after the completion of the step (A2a) (copper is dissolved in etchant; see ¶60); and
preparing the second coated graphene by putting the second graphene in deionized water to remove the copper etchant solution (while not explicitly taught, Song teaches removing etchant by rinsing in DI water prior to growth, see ¶58; therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rinse the second graphene in DI water to remove any residual copper etchant solution). 

Modified Song further teaches or suggests that the step (A3) comprises:
laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with the carbon nanotube layer (floating graphene/EVA/PMMA film was scooped onto a second piece of copper with graphene, producing a two-layer graphene film; scooping and placing onto second graphene film can be broadly construed as lamination step; see ¶60); and
after the step (A3a) is completed, preparing the graphene-carbon nanotube hybrid structure by adding the first copper foil to a copper etchant solution to remove the copper foil used for the synthesis of the first graphene (copper/2LG/EVA/PMMA was cut into small pieces and attached to the PDMS transfer stamps before the copper was again etched away, see ¶60. Per modification in rejection of claim 1, above, this suggests etching copper/G-CNT-G/EVA/PMMA).

Modified Song teaches or suggests that the polymer layer is PMMA (¶60).

Claims 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0331069 A1) in view of Lin et al. ("Development of an ultra-thin film comprised of a graphene membrane and carbon nanotube vein support." Nature communications 4.1 (2013): 1-7) and Ishikawa et al. ("Perovskite/graphene solar cells without a hole-transport layer." ACS Applied Energy Materials 2.1 (2019): 171-175).
Regarding claim 7, Song teaches a perovskite solar cell (see ¶68 and Fig. 22) comprising:
A glass substrate (glass substrate 16)
A first electrode formed on the substrate and including an indium doped tin oxide (ITO 36)
An electron transfer layer formed on the first electrode and including a compact titanium oxide (c-TiO2 86),
A perovskite layer formed on the c-TiO2 and including a perovskite compound (perovskite layer 88), and
A hybrid structure formed on the perovskite layer (here “on” could be broadly construed with additional layers therebetween, including hole transport layer 28),
wherein the hybrid structure comprises a graphene-graphene hybrid structure formed by laminating a second graphene coated with a polymer layer on an upper surface of a first graphene (see Graphene Top Electrode @ ¶60; graphene is 2LG/EVA/PMMA/PDMS; second graphene is from G/EVA/PMMA, which is scooped, i.e. laminated, onto piece of copper with graphene)
Wherein the first graphene has a first surface and an opposite second surface (bottom surface and top surface),
The second graphene has a first surface and an opposite second surface (bottom surface and top surface), and 
The polymer layer has a first surface and an opposite second surface, and is coated on the second graphene on a surface of the second graphene (bottom surface and top surface, and is on top surface of second graphene).
Song is silent to a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, nor the requisite limitations in steps (A1)-(A3).
Lin teaches ultra-thin films comprised of a graphene membrane and carbon nanotube vein support (see Fig. 1). Graphene is grown on copper foil, like Song, and then CNTs are cross-stacked (which, as far as examiner can tell from applicant’s own publications, appears to be the same thing as “dry-drawing” or “dry-spinning” in the instant specification, there being no specific description). Lin teaches that the CNTs decrease the resistance, and increases the mechanical strength and electrical conductivity (see p. 2, ¶¶1-2). Lin further notes that by stacking structures, composites such as graphene/CNT/graphene can be obtained (see Results: Fabrication of the CGF). Lin also suggests that these materials can be used as flexible transparent conductive films (p. 3).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to spin-coat graphene on Lin’s copper foil, in order to make a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, and thereby fulfill the remaining limitations in steps (A1)-(A3) in order to decrease the electrical resistance and/or increase the mechanical strength.
Song does not teach the solar cell as claimed, as it has ITO instead of FTO, and does not have a mesoporous TiO2 layer (m-TiO2).
Ishikawa teaches a perovskite solar cell (see Fig. 1 and Perovskite Film Formation) comprising:
a substrate (glass);
a first electrode formed on the substrate and including a fluorine doped thin oxide (FTO);
an electron transfer layer formed on the first electrode and including a compact-titanium oxide (dense TiO2);
a mesoporous-titanium oxide formed on the electron transfer layer (mesoporous TiO2);
a perovskite layer formed on the m-TiO2 and including a perovskite compound (perovskite);
graphene formed on the perovskite layer.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Song’s solar cell with the solar cell taught by Ishikawa, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.
Additionally or alternative, it would have been obvious to one of ordinary skill in the art to replace Song’s solar cell with the solar cell taught by Ishikawa, as Ishikawa suggests the perovskite cell described has a high efficiency (see p. 171).
Modified Song teaches or suggests the perovskite solar cell of claim 7, wherein the perovskite compound is methylammonium lead iodide (MAPbI3) (lead acetate trihydrate and ammonium iodide in 1:3 ratio form methylammonium lead iodide perovskite; see ¶68). 

Regarding claim 9, Song teaches a preparation method of a perovskite solar cell comprising the steps:
Laminating an indium doped tin oxide (ITO) on a substrate, and sequentially laminating and spin-coating a compact titanium oxide (c-TiO2).
After the completion of the spin-coating, performing annealing at 400 ºC
After the completion of the annealing, preparing a perovskite layer by spin-coating a perovskite compound on the c-TiO2,
Laminating a hybrid structure on the perovskite layer to prepare a perovskite solar cell,
wherein the hybrid structure comprises a graphene-graphene hybrid structure formed by laminating a second graphene coated with a polymer layer on an upper surface of a first graphene (see Graphene Top Electrode @ ¶60; graphene is 2LG/EVA/PMMA/PDMS; second graphene is from G/EVA/PMMA, which is scooped, i.e. laminated, onto piece of copper with graphene)
Wherein the first graphene has a first surface and an opposite second surface (bottom surface and top surface),
The second graphene has a first surface and an opposite second surface (bottom surface and top surface), and 
The polymer layer has a first surface and an opposite second surface, and is coated on the second graphene on a surface of the second graphene (bottom surface and top surface, and is on top surface of second graphene).
Song does not explicitly teach using a laminator, however, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a laminator to perform lamination, instead of performing lamination manually, to be able to adjust pressure, temperature, etc.
Song is silent to a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, nor the requisite limitations in steps (A1)-(A3).
Lin teaches ultra-thin films comprised of a graphene membrane and carbon nanotube vein support (see Fig. 1). Graphene is grown on copper foil, like Song, and then CNTs are cross-stacked (which, as far as examiner can tell from applicant’s own publications, appears to be the same thing as “dry-drawing” or “dry-spinning” in the instant specification, there being no specific description). Lin teaches that the CNTs decrease the resistance, and increases the mechanical strength and electrical conductivity (see p. 2, ¶¶1-2). Lin further notes that by stacking structures, composites such as graphene/CNT/graphene can be obtained (see Results: Fabrication of the CGF). Lin also suggests that these materials can be used as flexible transparent conductive films (p. 3).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to spin-coat graphene on Lin’s copper foil, in order to make a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, and thereby fulfill the remaining limitations in steps (A1)-(A3) in order to decrease the electrical resistance and/or increase the mechanical strength.
Song does not teach the solar cell as claimed, as it has ITO instead of FTO, and does not have a mesoporous TiO2 layer (m-TiO2).
Ishikawa teaches a preparation method of a perovskite solar cell (see Fig. 1, Perovskite Film Formation, and graphene growth) comprising the steps:
(B1) laminating a fluorine doped tin oxide (FTO) on a substrate, and sequentially laminating and spin-coating a compact-titanium oxide (c-TiO2) and a mesoporous-titanium oxide (m-TiO2) (see Perovskite Film Formation; FTO present on glass is necessarily laminated onto substrate, even if not by the researchers themselves);
(B2) after the completion of the spin-coating, performing annealing at 500 ºC (which falls within the claimed range of 450 to 550 ºC; dense and mesoporous TiO2 is made using same method as Ishikawa, et al. "Modified solvent bathing method for forming high quality perovskite films." Thin Solid Films 661 (2018): 60-64, which uses a temperature of 550 ºC, thus, the method taught by the primary reference inherently uses this method, even the specifics are not explicitly disclosed);
(B3) after the completion of the annealing, preparing a perovskite layer by spin-coating a perovskite compound on the m-TiO2 (see Perovskite Film Formation);
and (B4) laminating the graphene on the perovskite layer with a laminator to prepare a perovskite solar cell (see Fig. 1). 
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Song’s solar cell with the solar cell taught by Ishikawa, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.
Additionally or alternative, it would have been obvious to one of ordinary skill in the art to replace Song’s solar cell with the solar cell taught by Ishikawa, as Ishikawa suggests the perovskite cell described has a high efficiency (see p. 171).

Modified Song teaches or suggests the preparation method of a perovskite solar cell, wherein the step (B4) comprises:
(B4a) laminating the graphene-carbon nanotube hybrid structure on the substrate on which the perovskite layer prepared in the step (B3) is formed (see ¶68);
and (B4b) preparing the perovskite solar cell to which the graphene-carbon nanotube hybrid structure is adhered by pressing the laminated substrate using laminator (per rejection of claim 9, above). 
Modified Ishikawa does not teach the laminating at 90 to 120 ºC; instead, only pressure is used.
However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to press the laminated substrate at 90 to 120 ºC using laminator, in order to optimize the prior art conditions through routine experimentation and achieve the desired degree of lamination.

Regarding claim 11, modified Song teaches or suggests the perovskite solar cell according to claim 7, wherein the hybrid structure is a graphene-carbon nanotube hybrid structure prepared by the preparation method (see the reasons set forth in the rejection of claim 3, above).

Regarding claim 12, modified Song teaches or suggests the preparation method according to claim 9, wherein the hybrid structure is a graphene-carbon nanotube hybrid structure prepared by the preparation method as required by instant claim ((see the reasons set forth in the rejection of claim 3, above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song, et al., US 2017/0331069 A1, in view of Lin, et al. "Development of an ultra-thin film comprised of a graphene membrane and carbon nanotube vein support." Nature communications 4.1 (2013): 1-7, and Ishikawa, et al., "Perovskite/graphene solar cells without a hole-transport layer." ACS Applied Energy Materials 2.1 (2019): 171-175, and further in view of Yoon, et al., US 2012/0128983 A1.
Regarding claim 9, Song teaches a preparation method of a perovskite solar cell comprising the steps:
Laminating an indium doped tin oxide (ITO) on a substrate, and sequentially laminating and spin-coating a compact titanium oxide (c-TiO2).
After the completion of the spin-coating, performing annealing at 400 ºC
After the completion of the annealing, preparing a perovskite layer by spin-coating a perovskite compound on the c-TiO2,
Laminating a hybrid structure on the perovskite layer to prepare a perovskite solar cell,
wherein the hybrid structure comprises a graphene-graphene hybrid structure formed by laminating a second graphene coated with a polymer layer on an upper surface of a first graphene (see Graphene Top Electrode @ ¶60; graphene is 2LG/EVA/PMMA/PDMS; second graphene is from G/EVA/PMMA, which is scooped, i.e. laminated, onto piece of copper with graphene)
Wherein the first graphene has a first surface and an opposite second surface (bottom surface and top surface),
The second graphene has a first surface and an opposite second surface (bottom surface and top surface), and 
The polymer layer has a first surface and an opposite second surface, and is coated on the second graphene on a surface of the second graphene (bottom surface and top surface, and is on top surface of second graphene).
Song does not explicitly teach using a laminator, however, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a laminator to perform lamination, instead of performing lamination manually, to be able to adjust pressure, temperature, etc.
Song is silent to a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, nor the requisite limitations in steps (A1)-(A3).
Lin teaches ultra-thin films comprised of a graphene membrane and carbon nanotube vein support (see Fig. 1). Graphene is grown on copper foil, like Song, and then CNTs are cross-stacked (which, as far as examiner can tell from applicant’s own publications, appears to be the same thing as “dry-drawing” or “dry-spinning” in the instant specification, there being no specific description). Lin teaches that the CNTs decrease the resistance, and increases the mechanical strength and electrical conductivity (see p. 2, ¶¶1-2). Lin further notes that by stacking structures, composites such as graphene/CNT/graphene can be obtained (see Results: Fabrication of the CGF). Lin also suggests that these materials can be used as flexible transparent conductive films (p. 3).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to spin-coat graphene on Lin’s copper foil, in order to make a graphene-carbon nanotube hybrid structure comprising a graphene carbon nanotube formed by laminating the second graphene coated with the polymer layer on the upper surface of the first graphene coated with a carbon nanotube layer, the carbon nanotube layer has a first surface and an opposite second surface, and is coated on the second surface of the first graphene, …the second graphene is laminated on a surface of the carbon nanotube layer opposite the first graphene, and thereby fulfill the remaining limitations in steps (A1)-(A3) in order to decrease the electrical resistance and/or increase the mechanical strength.
Song does not teach the solar cell as claimed, as it has ITO instead of FTO, and does not have a mesoporous TiO2 layer (m-TiO2).
Ishikawa teaches a preparation method of a perovskite solar cell (see Fig. 1, Perovskite Film Formation, and graphene growth) comprising the steps:
(B1) laminating a fluorine doped tin oxide (FTO) on a substrate, and sequentially laminating and spin-coating a compact-titanium oxide (c-TiO2) and a mesoporous-titanium oxide (m-TiO2) (see Perovskite Film Formation; FTO present on glass is necessarily laminated onto substrate, even if not by the researchers themselves);
(B2) after the completion of the spin-coating, performing annealing at 500 ºC (which falls within the claimed range of 450 to 550 ºC; dense and mesoporous TiO2 is made using same method as Ishikawa, et al. "Modified solvent bathing method for forming high quality perovskite films." Thin Solid Films 661 (2018): 60-64, which uses a temperature of 550 ºC, thus, the method taught by the primary reference inherently uses this method, even the specifics are not explicitly disclosed);
(B3) after the completion of the annealing, preparing a perovskite layer by spin-coating a perovskite compound on the m-TiO2 (see Perovskite Film Formation);
and (B4) laminating the graphene on the perovskite layer with a laminator to prepare a perovskite solar cell (see Fig. 1). 
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Song’s solar cell with the solar cell taught by Ishikawa, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to replace Song’s solar cell with the solar cell taught by Ishikawa, as Ishikawa suggests the perovskite cell described has a high efficiency (see p. 171).

Modified Song teaches or suggests the preparation method of a perovskite solar cell, wherein the step (B4) comprises:
(B4a) laminating the graphene-carbon nanotube hybrid structure on the substrate on which the perovskite layer prepared in the step (B3) is formed (see ¶68);
and (B4b) preparing the perovskite solar cell to which the graphene-carbon nanotube hybrid structure is adhered by pressing the laminated substrate using laminator (per rejection of claim 9, above). 

Modified Ishikawa does not teach the laminating at 90 to 120 ºC; instead, only pressure is used.
Yoon teaches providing first and second graphene, followed by lamination (see Fig. 2); the lamination temperature may be 90 to 120 ºC (see ¶67). The carrier may be PMMA (see ¶69).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to press the laminated substrate at 90 to 120 ºC using laminator, as Yoon teaches this is a suitable temperature for the lamination of multiple layers of graphene.

Response to Arguments
Applicant's arguments and amendments, filed 11/18/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive.
Applicant argues that modified Song fails to disclose spin-coating and curing the polymer such as PMMA since there is an intervening EVA layer present.
The examiner respectfully disagrees.  Instant claim do not require direct-coating on the polymer layer, and thus the coating can be indirect. 

Applicant further argues that declaration under 37 CFR 1.132, filed 08/12/2021, exhibits unexpected results over the cited art.  However, the declaration under 37 CFR 1.132, filed 08/12/2021, is insufficient to overcome the rejection of claims 2-10 as set forth in the last Office action because:
Regarding claim 3, the arguments are not commensurate in scope with the claims: Lin explicitly teaches G/CNT/G hybrids. Applicants’ results are directed to a solar cell. G/CNT/G hybrids have other utilities beyond a solar cell. Additionally, the alleged unexpected results are not compared to the closest prior art of record, nor are they commensurate in scope with the claims: the affidavit only shows G/CNT and CNT/G electrodes. The closest prior art of record uses G/G, and the instant lacks a comparison to G/CNT/G, which is commensurate in scope with the claims.
Regarding claims 7 and 9, the alleged unexpected results are not compared to the closest prior art of record, nor are they commensurate in scope with the claims: the affidavit only shows G/CNT and CNT/G electrodes. The closest prior art of record uses G/G, and the instant lacks a comparison to G/CNT/G, which is commensurate in scope with the claims. 
It is true that Lin does not suggest that CNT/G/CNT and G/CNT/G possess different properties; however, this is easily inferred from Lin’s recognition that CNT and G possess different properties (see p. 3, noting different sheet resistance). It is clear, however, from the current-voltage comparison that the solar cell with CNT/G has lower series resistance than G/CNT (either series resistance per se or less contact resistance; however, it is likely the latter as the series resistance of G/CNT and CNT/G per se are the same and the underlying structures should be the same. This accounts for the observed PCE and fill factor). If this is simply due to CNTs having lower contact resistance with the perovskite and/or spiro-OMETAD, then this is moot, as the claims require graphene to be in contact with the perovskite or spiro-OMETAD. This is why a G/CNT/G comparison is necessary!
Regarding G/CNT “protect[ing] the surface from water better than” CNT/G, water contact angle shows the relative hydrophobicity of the surface, and not whether or not one laminate protects the surface from water better. Additionally, is this result even unexpected? Ishikawa, et al. "Perovskite/graphene solar cells without a hole-transport layer." ACS Applied Energy Materials 2.1 (2019): 171-175 (see PTO-892 mailed 09/22/2020), suggests that double-layered graphene blocks water and oxygen diffusion. Presumably, this would hold true with G/G, and G/CNT/G.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721